Citation Nr: 0930870	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-20 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to POW status for VA purposes.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran's creditable valid active service for VA purposes 
is from November 24, 1941 to April 8, 1942 and from April 5, 
1945 to February 26, 1946; these periods of service do not 
include status as a prisoner-of-war (POW).

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for coronary artery disease.

Significantly, after the Veteran's claim of service 
connection was received at the RO in January 2006, but before 
the RO issued the June 2006 rating decision currently on 
appeal, the RO issued an administrative decision in June 2006 
formally finding that the Veteran may not be recognized as a 
former POW for purposes of establishing entitlement to VA 
benefits.  This decision was issued in response to a July 
2005 Board decision that found the Veteran not entitled to 
POW status for VA purposes.  Because this issue is 
inextricably intertwined with the issue certified on appeal, 
and because it is part of the Veteran's underlying claim and 
has been fully addressed by the RO in conjunction with the 
appeal, it is included in this decision and separately 
addressed herein.  The issue(s) have been re-characterized on 
the title page of this decision to comport with the Veteran's 
intentions.

This appeal has been advanced on the Board's docket in 
accordance with 38 U.S.C.A. § 7107(a)(2)(C); 38 C.F.R. § 
20.900(c).  




FINDINGS OF FACT

1.  The service department verified that the Veteran had 
active service with the United States Armed Forces in the Far 
East (USAFFE) from November 24, 1941 to April 8, 1942, and 
with the regular Philippine Army from April 5, 1945 to 
February 26, 1946; and, no other service during World War II, 
including the period from April 9, 1942 to April 20, 1942 has 
been recognized as active USAFFE service for VA purposes, 
regardless of whether the Veteran was a POW during that time.

2.  In a July 2005 Board decision, the Board found, based on 
a service department determination, that the Veteran had no 
POW status during the period of active service with the 
USAFFE from November 24, 1941 to April 8, 1942 and/or with 
the regular Philippine Army from April 5, 1945 to February 
26, 1946; and the RO issued a formal administrative decision 
in this regard in June 2006.

3.  Coronary artery disease was not first shown during active 
military service or for many years after discharge from 
service, and it is not shown by competent evidence to be 
otherwise related to service or any incident thereof.  


CONCLUSIONS OF LAW

1.  As the Veteran's only recognized active duty service with 
the USAFFE is from November 24, 1941 to April 8, 1942 and 
from April 5, 1946, POW status for VA purposes is not 
established.  U.S.C.A. §§ 101(2), 101(24), 101(32), 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § § 3.1(y), 3.203, 
3.41, 3.203 3.309 (2008).

2.  The criteria for entitlement to service connection for 
coronary artery disease have not been met.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by two 
letters dated in March 2006.  

These notifications substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

These notices, as well as subsequent notices issued in 
December 2006 and January 2008 provided to the Veteran over 
the course of the appeal provided all information necessary 
for a reasonable person to understand what evidence and/or 
information was necessary to substantiate his claim.  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  Although the 
Veteran was not afforded a VA examination to determine the 
likely etiology of the current coronary artery disease, no 
such examination is necessary in this case because there is 
no evidence of an in-service heart disability and record does 
not reflect the presence of a heart disability until many 
years after discharge from service.  In disability 
compensation (service connection) claims, VA must provide a 
medical examination [for a nexus opinion, as applicable] when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.  In any event, the Veteran has 
neither alleged nor demonstrated any prejudice with regard to 
the content or timing of the notices.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  



II.  Recognized Service

The Veteran seeks service connection for coronary artery 
disease based on his assertion that he was captured and held 
as a POW during World War II.  

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  Active military 
service must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203.  Active service will 
be the period certified by the service department.  38 C.F.R. 
§ 3.41.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate. 38 
C.F.R. § 3.203(a).  However, under the provisions of 38 
C.F.R. § 3.203, the only valid evidence of service are 
documents issued by a United States service department.  A 
determination by the service department to this effect is 
binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Spencer v West, 13 Vet. App. 376 (2000).

The Veteran maintains that he was a POW from April 9, 1941 to 
April 20, 1945.  Regardless of whether or not the Veteran was 
held as prisoner during that time period, the service 
department records clearly show that the period between April 
9, 1941 to April 20, 1945 is not recognized by the service 
department as active military service for purposes of 
establishing entitlement to VA benefits.  The Veteran has, 
over the years, provided numerous certificates and affidavits 
in support of his claim.  For example ,the Veteran submitted 
a certificate showing Honorable Discharge from the Philippine 
Army after three years of service from September 4, 1941.  
The Veteran also provided an Affidavit for Philippine Army 
Personnel indicating that he was a POW from April 9, 1942 to 
April 20, 1942.  The record also includes a Certificate of 
Award issued by the Armed Forces of the Philippines to the 
Veteran dated in October 1994 indicating that the Veteran was 
awarded a number of service medals from the Philippine Army.  

In 1986, the RO received verification of the Veteran's 
service.  The service department indicated that the Veteran 
served in the USAFFE from November 1941 to April 8, 1942 and 
with the regular Philippine Army from April 5, 1945 to 
February 26, 1946.  The service department specifically found 
that the alleged POW status from April 9, 1942 to April 20, 
1942 was not supported by the records and that the Veteran 
was determined to have no POW status.  No other service was 
recognized by the service department.

III.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If the veteran is a former prisoner of war, atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
and arrhythmia), shall be service connected if manifest to a 
degree of disability of 10 percent or more at any time after 
discharge or release from active military service, even 
though there is no record of such disease in service, 
provided the rebuttable presumption of provisions of 38 
C.F.R. § 3.307 are also satisfied.  38 C.F.R. § 3.309(c).

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The service medical records are negative for complaints, 
findings or diagnosis of any heart-related disability, 
disease or injury.

In conjunction with his claim for service connection, the 
Veteran submitted medical evidence indicating a current 
diagnosis of coronary artery disease and chronic obstructive 
pulmonary disease.  

The Veteran is not entitled to service connection on a 
presumptive basis because, as noted in Section II of this 
decision, the July 2005 Board decision, and the RO's June 
2006 formal administrative finding, the Veteran's alleged POW 
status (from April 8 1941 to April 20, 1941) did not occur 
during a time period that has been recognized by the service 
department as creditable service for VA purposes.  The 
Veteran is insistent that he was held as a POW from April 8, 
1941 to April 20, 1941; however, the Veteran's status between 
April 8 and April 20, 1941 is irrelevant to the case at hand 
because that period of service is not considered service with 
the USAFFE for purposes of eligibility for VA benefits.  
Thus, although the Veteran had a period of recognized service 
prior to April 8, 1941, and a period of recognized service 
after April 20, 1941, there is no period of recognized 
creditable service during which the Veteran was a POW.  Thus, 
the Veteran does not attain POW status for VA purposes, and 
service connection for coronary artery disease on a 
presumptive basis is not warranted.  

Likewise, service connection on a direct basis is also not 
warranted.  There is no evidence of a heart disability during 
service or for many years thereafter, and there is no nexus 
between any current heart disease and the Veteran's period of 
active USAFFE service.  Moreover, the Veteran does not allege 
that any current heart condition had its onset during 
service.  

The preponderance of the evidence is against the claim of 
service connection for coronary artery disease; there is no 
doubt to be resolved; and service connection for coronary 
artery disease is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

The claim of entitlement to POW status for VA purposes is 
denied.  

Service connection for coronary artery disease is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


